Exhibit 10.46

AMENDMENT TO THE

JOSTENS HOLDING CORP.

2003 STOCK INCENTIVE PLAN

Pursuant to resolutions duly adopted by the Board of Directors of Visant Holding
Corp. (“Visant Holding”, formerly known as Jostens Holding Corp. (the
“Company”)) on February 26, 2010 in accordance with Section 13 of the Jostens
Holding Corp. 2003 Stock Incentive Plan (the “Plan”), effective as of the date
hereof:

1. Amendment. The Plan is amended as follows: the following paragraph shall be
added after the second paragraph of Section 7 of the Plan:

“Without limitation of the foregoing, in the event of any extraordinary cash
stock dividend or distribution to stockholders of the Company or any transaction
similar to the foregoing, the Committee in its sole discretion and without
liability to any person shall make such substitution or adjustment, if any, as
it deems in good faith to be equitable as to (i) the number or kind of Shares or
other securities issued or reserved for issuance pursuant to the Plan or
pursuant to outstanding Options or other right to acquire Shares, (ii) the
maximum number of Shares for which Options or other right to acquire Shares may
be granted during a calendar year to any one participant (iii) the maximum
amount of an Incentive Option that may be granted during a calendar year to any
participant, and/or (iv) the exercise price per Share of any Option, or shall
take such other actions, if any, as it deems in good faith to be equitable,
including without limitation approving the payment of a dividend equivalent to
the extent of such cash stock dividend or distribution to be paid to the
stockholders of the Company.”

2. Governing Law. This Amendment shall be construed and governed by the laws of
the State of Delaware, without giving effect to conflicts of laws principles
thereof which might refer such interpretations to the laws of a different state
or jurisdiction.

3. Full Force and Effect of the Plan. Except as specifically amended herein, all
other provisions of the Plan shall remain in full force and effect in accordance
with its terms. All references in the Plan to “the Plan” shall be deemed to
refer to the Plan as amended by this Amendment to the Plan.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, a duly authorized officer of the Company,
has executed this Amendment as of the 26th day of February, 2010.

 

VISANT HOLDING CORP. By: /s/ Marie D. Hlavaty Name: Marie D. Hlavaty Title: Vice
President